Citation Nr: 1807393	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an evaluation in excess of 30 percent for PTSD from November 3, 2008 to February 4, 2014, and in excess of 50 percent from February 4, 2014 to February 29, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in the Army from July 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision (RD) for obstructive sleep apnea (OSA) and a May 2010 RD for PTSD, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran asserts earlier effective dates for his PTSD rating are warranted, which has varied throughout the claim.  In April 2016, the Veteran was assigned a 100 percent rating for PTSD effective February 29, 2016, and a Statement of the Case (SOC) issued in April also.  In July 2016, and again in February 2017, the Veteran filed a Notice of disagreement (NOD) with the April 2016 RD, which assigned a 100 percent rating for PTSD effective February 29, 2016-a full grant to the claim.  The NOD's asserted for the first time entitlement to an earlier effective date for his 100 percent rating.  The RO issued a deferred rating in September 2017, indicating that as the increased rating claim was already on appeal, it would not consider the earlier effective date claim.  The Board notes the issue of an earlier effective date for the 100 percent PTSD rating is not presently before the Board and will therefore not order that a SOC be issued as to this matter. See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the issue of entitlement to increased ratings prior to February 29, 2916 is still before the Board.  

On February 2, 2016, the Veteran filed for additional claims not related to this appeal, though the Veteran again included PTSD in this application.  A May 2016 RD granted some of the claims and denied others, it did not address the PTSD issue now before the Board.  No appeal was taken from this decision and it is now final.  


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran's OSA did not begin in service, and is not otherwise related to service or a service-connected disability.  

2.  From November 3, 2008 to August 13 2013, the Veteran's PTSD was manifested by mild memory loss, a depressed mood, and chronic sleep impairment.  

3.  From August 13, 2013 to February 29, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced productivity due to panic attacks more than once a week, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110-11, 5103-03A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for a PTSD evaluation greater than 30 percent from November 3, 2008 to August 13, 2013, are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code (DC) 9411 (2017).  

3.  The criteria for a PTSD evaluation of 50 percent, but no higher, from August 13, 2013 to February 4, 2014 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code (DC) 9411 (2017).  

4.  The criteria for a PTSD evaluation greater than 50 percent from February 4, 2014 to February 29, 2016, are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code (DC) 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In November 2008, the Veteran filed a his claim seeking compensation for PTSD, OSA and diabetes, indicating he had received treatment at Loma Linda in 1990.  In November of 2008, a Fort Worth VA indicated the Veteran met the criteria under DSM IV for PTSD.  

A RD in October 2007 denied service connection for PTSD and OSA (additional background on the OSA claim is provided in the analysis section below).  While acknowledging the Veteran had a diagnosis for PTSD, the Veteran failed to respond to the VA's request for information in order to verify his in-service stressor, as required under VA disability rules then existing.  The RD notes both Loma Linda and Fort Worth medical records were reviewed.  

In January 2010, the Veteran filed a Statement in Support of Claim, outlining his combat stressors and indicating that he continued to have nightmares and anger issues.  In March of 2010, a VA examination for PTSD was performed.  The Veteran reported recurrent and intrusive recollections of his military service, and anger issues that interfered with his job as a truck driver.  The examiner found the Veteran's thought processes were clear, logical, and goal directed, and that he exhibited appropriate behavior.  There were no delusions or hallucinations noted.  The examiner found the symptoms exhibited significant distress or impairment in social, occupational or other important areas of functioning, and assigned GAF score of 55, indicating moderate difficulty in social or occupational functioning.  In April 2010, a RD assigned a 30 percent PTSD rating, effective November 3, 2008.  

In May 2010 the Veteran disagreed with the rating, indicating that his low tolerance for stress and inability to deal with people warranted a higher rating.  In June 2013, a SOC maintained the 30 percent rating for PTSD and the OSA denial.  In February 2014, a VA psychiatrist, Dr. A.F., wrote he had been seeing the since November 2008.  The doctor stated the Veteran's condition has caused severe problems with interpersonal functioning, and that he has a strained relationship with his daughter and grandchildren because of his anger and irritability, and that his wife was about to leave him.  "In lieu of this, this writer recommends a higher service connected disability rating for this individual."  

On February 4, 2014, the Veteran was seen for a psychology consult.  He was noted to exhibit emotional dysregulation in the form of recurrent depression, anxiety, and anger, aggressiveness and anger outbursts, sleep disturbance with nightmares and related fatigue, trouble recalling combat events, difficulty with concentration, attention, and short-term memory, hypervigilant thoughts and behaviors, exaggerated startle response, marital and family duress, and interpersonal conflicts and avoidance of stimuli associated with his combat experiences.  The Veteran reported panic attacks on a regular basis.  

In April of 2016, another VA examination for PTSD was performed.  Thereafter, a Supplemental Statement of the Case (SSOC) issued, which increased the veteran's PTSD rating to 50 percent effective February 4, 2014, with a 100 percent rating effective February 29, 2016.  

Legal Criteria

The VA's Schedule for Rating Disabilities (Schedule) sets the criteria for rating veteran's impairments.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  The Schedule ratings represent a percentage of impairment in civil earning capacity resulting from a veteran's service-connected disabilities, and correspond to a diagnostic code identifying various disabilities.  38 U.S.C.A. § 1155 (2012) ; 38 C.F.R. § 4.1  (2017).  

For initial service-connected claims, the Board reviews all the evidence and medical history of record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While every detail need not be discussed, reasonable doubt is decided in favor of the veteran-if a there is uncertainty as to which of two ratings apply under a diagnostic code, the higher rating is applied.  38 C.F.R. § 4.3 (2017).  Where service connection has already been established and an increase in the disability rating is at issue, it is the  present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994.  

In an increased rating claim, the claimant is generally presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).  Staged ratings, the practice of determining whether separate ratings may apply for different periods of time where a disability varies in severity over the period, applies to both initial ratings and to claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999), Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson  at 126.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  DC 9411.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The United States Court of Appeals for the Federal Circuit has held evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a). The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126  (b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2  .

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record, and account for evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The competence of evidence, the Court has held, is a legal concept, useful in determining whether testimony may be considered by the trier of fact, while the credibility of evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3. 

Analysis:  Service Connection for OSA

The Veteran has OSA.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The first requirement of service connection, that the Veteran has a present disability, has been met.  

No VA examination was requested in connection with the claim for service connection for OSA.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, four factors are considered:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A  (d) and 38 C.F.R. § 3.159 (c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claims for OSA.  The weight of evidence is against a finding that OSA had its onset during active service or within one year of separation from active service or competent evidence even suggesting that OSA may be associated with service. As such, elements (2) and (3) are absent. Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

There is no duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A  (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claim.  Beyond the Veteran's statement that he had OSA symptoms in service, no evidence is of record suggests that the Veteran's OSA either began during service or was otherwise caused by his active service.  This statement alone is insufficient to trigger VA's duty to provide an examination, as it is undermined by examination findings at the time of separation, as detailed further below.  

VA treatment records note the Veteran was diagnosed with OSA in July 1994, and additional VA treatment records from Loma Linda indicate the Veteran reported trouble breathing while sleeping in 1990.  In April 2005, a VA sleep study was positive for OSA.  

In November 2008 the Veteran filed his claim for OSA, and a RD in October 2009 denied service connection.  The Veteran has not alleged, and his service treatment records (STR) do not show, any complaint or treatment for OSA, and his separation examination did not report any findings or complaints regarding sleep issues.  In his May 2010 notice of disagreement, he indicates it was a constant problem while in service.  Without elaboration, his November 2008 statement in support of claim indicated only that he wished to file for sleep apnea.   

In a July 1967 report of medical history, which was near his service entrance date, his STR reflects "frequent trouble sleeping" was checked "no."  Similarly, in March 1969, near his service exit date, his STR reflects "frequent trouble sleeping" was again checked "no."  

The Veteran left service in 1969.  The first complaint of record regarding sleep issues are documented 20 years later in his 1990 treatment for substance abuse.  Despite receiving a VCAA notice outlining how to support his claim, no statements, medical records, or other evidence were submitted by the Veteran, or even a request made to VA to help obtain them.  

The Veteran is competent to offer lay evidence regarding his symptoms.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset in this case falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). The Veteran does not have the medical expertise and training to provide a medical opinion; an opinion of etiology requires medical knowledge.  While the Board is sympathetic to the Veteran's condition, the record does not support a relationship between the Veteran's service and the onset of his OSA.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107  (b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski,1 Vet. App. 49 (1990).  

Analysis:  PTSD Increased Ratings

Increased Rating from November 3, 2008 to February 4, 2014

An April 2010 RD assigned a 30 percent PTSD rating, effective November 3, 2008.  Records from the VA Loma Linda from 1990 to 1993 indicate his PTSD symptoms are noted as mild.  From there, the record generally reflects the Veteran's PTSD symptoms increased over time.  

A June 1995 record indicates the Veteran reporting his job was not going well.  However, April and September of 1996 records indicate the Veteran was in "good spirits."  He appeared stable, and appeared to be focusing on career goals.  November of 1996 has the Veteran reporting "all is going well."  In March 1997, outpatient records reflect the Veteran reporting stable employment and that he was moving in with his girlfriend.   

In the March 2010 VA exam, the examiner met with the Veteran for an hour after having reviewed the claims file.  The veteran reported that he was shot in a halfway house while attending rehab in Loma Linda, California, but denied any symptoms related to the incident.  The Veteran reported he was currently employed as a truck driver, which he had done for the past 10 years. The examiner found the Veteran able to engage in all activities of daily living independently without assistance.  Social impairment was only noted in regards to getting along with his spouse.  However, the Veteran stated he raises his voice all the time without knowing it, impacting his coworkers.   

Although the Veteran is competent to describe his symptoms from PTSD, he is not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment, or to diagnose the level of his disability, which requires specialized medical knowledge.  See Jandreau, supra.  The Board places significant weight on the medical examiner's opinion, who had reviewed the entire file and personally evaluated the Veteran.  The Board finds the rating of 30 percent appropriate and supported by the record.  The Veteran exhibited mild memory loss, which the examiner noted as intact remote memory and some deficits in recent memory.  The Veteran did not exhibit occupational and social impairment with reduced reliability and productivity due to flattened affect or stereotyped speech, nor did he have difficulty in understanding complex commands such as to warrant the next higher rating of 50 percent.  

Analysis: Increased Rating Prior to February 4, 2014

The Veteran asserts he is entitled to a rating greater than 30 percent sometime before the February 4, 2014 increase to 50 percent.  

A September 2011 outpatient note (See Legacy Content Manager) indicates the Veteran was casually dressed, neatly groomed, alert, mentally oriented, and clear in speech.  He was not on any medications at that time, and had been maintaining a lengthy period of sobriety.  A March 2012 record documents his mood is euthymic and affect is full range.  In July 2012, VA medical records indicate the Veteran's affect "is bright and full range, logical and goal directed; no delusions/psychosis."  A September 2012 visit chronicles a similar findings.  

A December 2012 record indicates more friction and economic stress at the Veteran's home.  In July 2013, a VA therapist reports the Veteran indicating he has not been doing well since last visit.  He was denied an increase in PTSD, and has had financial problems causing more stress.  He was reported to be more depressed and quite anxious, and more irritable at home.  There has been more sleep disturbance.  

In May of 2013, an ex-spouse wrote a statement indicating the Veteran had nightmares and would fight in his sleep.  She indicated his anger was unpredictable and at times he would throw things.  This statement was considered in the SSOC issued June 2013.   On August 22, 2013, the Veteran claimed the Fort Worth VA refused to do a PTSD disability questionnaire at his request.  On February 4, 2014, CAPRI records indicate the Veteran was seen by VA for his PTSD, ultimately resulting in an increased rating to 50 percent.    

The Board construes the Veteran's August 22, 2013 statement as a request for an examination to document an increase in his PTSD symptoms. The record reveals some increasing symptoms during this period.  The Veteran was taking Alprazolam for anxiety, and he was engaged in vocational rehabilitation due to difficulty in finding or maintaining employment.  See January 2010 VBMS entry (containing later record dates).  The Veteran was also seeking housing assistance.   

In giving the Veteran the benefit of the doubt, and in considering the statement of his ex-spouse, together with records indicating difficulty in maintaining effective employment and social relationships, and the outpatient psychiatrist letter of February 2014, the Board finds that the Veteran's August 22, 2013 statement date is the appropriate date to assess a rating of 50 percent, but no greater, due to exhibiting symptoms appropriate for that rating.  

The Board has specifically considered whether a higher rating of 70 percent is warranted during this period, and finds it is not.  Until February 2016, the Veteran's outpatient therapy and psychology reports are absent of any indication of obsessional rituals, which interfere with routine activities, illogical speech, near continuous panic or depression affecting the ability to function independently, spatial disorientation, or neglect of personal appearance and hygiene.  As such, an increased rating for this period is denied.  The Board has again considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  

Analysis:  Increased Rating after February 4, 2014

The Veteran asserts he is entitled to a rating greater than 50 percent during the period of the February 4, 2014 increase to 50 percent and the February 29, 2016 increase to 100 percent.  As noted above, the Board has granted an earlier effective date of August 22, 2013 for the PTSD rating.  

Outpatient records from April 2014 indicate the Veteran reporting he was not having problems with irritability or anxiety.  Group therapy notes from April 2014 to February 2015 reflect active participation on behalf of the Veteran with no acute distress.  His thought processes were noted as logical and goal-directed, with no suicidal or homicidal ideation or intent.  Later in February, the Veteran reported more anxiety, irritability, hypervigilance, and isolating more.  In December 2015, he reported he had lot of anxiety and anger management issues lately.  On February 2, 2016, he reported problems with irritability and anxiety, and then chest pain that led him to the emergency room.  He reported he had stopped taking medication, agreeing to restart it.  He reported fleeting suicidal thoughts recently but no plan or intent.  

During the VA examination in February 2016, the Veteran reported he does not go out and had no friends.  He acknowledged having panic attacks twice a week, and denied any current suicidal ideation.  The examiner found the Veteran met all the criterion (A-H) of the PTSD assessment tool, in addition to depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impairment of short- and long-term memory, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought processes, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Thereafter, a RD in April 2016 granted a rating of 100 percent for PTSD, the date the VA examination was signed.  

The evidence of record does not support the next higher PTSD rating for this time frame.  Prior to the VA examination in February 2016, the Veteran's symptoms most nearly reflected characteristics varying between the 30 and 50 percent disability levels.  His April 2014 records indicate his anxiety was no longer problematic, and that he might be taking a "flight into health."  For the following year, he was noted to exhibit appropriate behavior, appeared not in distress, and had normal thought processes.  

During this period, the Veteran did not exhibit deficiencies due to suicidal ideation, obsessional rituals, illogical speech, near-continuous panic, impaired impulse control, spatial disorientation, or neglect of personal appearance to warrant a 70 percent rating.  

The Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this issue, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2017).


ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to an evaluation greater than 30 percent from November 3, 2008 to August 13, 2013, is denied. 

Entitlement to an evaluation of 50 percent, but no higher, from August 13, 2013 to February 29, 2014 is granted.  

Entitlement to an evaluation greater than 50 percent from February 4, 2014 to February 29, 2016, is denied.      




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


